Detailed Action
This is a non-final Office action in response to communications received on 6/3/2021.  Claims 1-20 are pending and are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Drawings
The drawings filed on 6/3/2021 are acknowledged.

Provisional Priority Date
The provisional priority filing date of 12/27/2018 is recognized.

Claim Objections
Claim 9 is objected to because of the following informalities:  
Regarding claim 9, the claim recites “the hash mark portion” which is not previously mentioned in the claim nor in the claim it depends upon. Examiner recommends amending the claim to recite “a hash mark portion” to remedy this.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (NPL document “Low Power Data Integrity in IoT Systems”), hereinafter “Muhammad”, in view of Wang (US 2015/0222397 A1).
 Regarding claim 1, Muhammad teaches the limitations of claim 1 substantially as follows:
use a hash function to hash the concatenated data to calculate a 10hash mark; (Muhammad; Pages 4-5: Generating and hashing a random permutation of previous data batches (i.e. hash function to hash the concatenated data) to produce validation information (i.e. hash mark))
encode the PDCP packets for transmission to the base station; and (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
embed the hash mark, for transmission to the base station, in at least one PDCP packet other than the PDCP packets; and (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in at least one PDCP packet) for validation to be sent to the server (i.e. transmission to the base station))
Muhammad does not teach the limitations of claim 1 as follows:
An apparatus of a user equipment (UE), the apparatus comprising: 5processing circuitry configured to: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of one of the PDCP packets to form concatenated data; 
a memory configured to store the security key.  
However, in the same field of endeavor, Wang discloses the limitations of claim 1 as follows:
An apparatus of a user equipment (UE), the apparatus comprising: 5processing circuitry configured to: (Wang; Para. [0038]: Invention implemented as a computer program, software or firmware executed by a general-purpose computer or a processor)
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of one of the PDCP packets to form concatenated data; (Wang; Paras. [0010] & [0021]-[0025]: ARQ entities concatenate (i.e. form concatenated data) multiple ciphered data blocks (i.e. data of a group of Packet Data Convergence Protocol packets) ciphered using ciphering parameters (i.e. security key) and generic sequence numbers assigned to the data blocks (i.e. sequence number of one of the PDCP packets))
a memory configured to store the security key.  (Wang; Para. [0008]: Storing encryption key sets)
Wang is combinable with Muhammad because both are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad to incorporate the inclusion of a hash of a random permutation of data for validation as in Wang in order to improve the security of the system by providing a random hash with information to be validated which ensures validity of the information.

Regarding claim 2, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang teach the limitations of claim 2 as follows:
The apparatus of claim 1, wherein the sequence number of one of the PDCP packets comprises the sequence number of a last of the PDCP packets.  (Wang; Para. [0029]: The concatenated PDU is generated from multiple cipher blocks and includes multiple segment headers, each segment header indicated the ending position of the corresponding ciphered data blocks in the PDU (i.e. last of the PDCP packets) containing each corresponding generic SNs (i.e. sequence number of one of the PDCP packets))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 3, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang teach the limitations of claim 3 as follows:
The apparatus of claim 1, wherein the processing circuitry is further 20configured to: 
group the PDCP packets to form the group of PDCP packets based on at least one criterion; and (Wang; Para. [0037]: separating the previous PDU made of concatenated data blocks (i.e. group the PDCP packets to form the group of PDCP packets) into multiple sub-PDUs, each including one or more data blocks without segmenting the data blocks depending on assigned physical resources, channel quality, and/or available transmission power (i.e. based on at least one criterion))
encode the PDCP packets for individual transmission to the base station.  (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 4, Muhammad and Wang teach the limitations of claim 3.

The apparatus of claim 3, wherein the at least one criterion comprises a traffic pattern of a network of the base station or quality of service (QoS) associated with the PDCP packets.  (Wang; Para. [0037]: separating the previous PDU made of concatenated data blocks into multiple sub-PDUs, each including one or more data blocks without segmenting the data blocks depending on assigned physical resources, channel quality, and/or available transmission power (i.e. traffic pattern of a network of the base station or quality of service associated with the PDCP packets))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 5, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang teach the limitations of claim 5 as follows:
The apparatus of claim 1, wherein the processing circuitry is further 30configured to: 
embed the hash mark for transmission to the base station in an earlier group of PDCP packets to be transmitted to the base station before the PDCP packets.  (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in an earlier group of PDCP packets) for validation to be sent to the server)

Regarding claim 6, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang teach the limitations of claim 6 as follows:
The apparatus of claim 1, wherein the processing circuitry is further configured to: 
embed the hash mark for transmission to the base station in a least 5significant bit of the group of PDCP packets.  (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in least significant bit of the group of PDCP packets) for validation to be sent to the server)

Regarding claim 7, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang teach the limitations of claim 7 as follows:
The apparatus of claim 1, wherein the processing circuitry is further configured to: 
separate the hash mark into hash mark portions; and (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in at least one PDCP packet) for validation to be sent to the server) 
10embed a different hash mark portion in each PDCP packet.  (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. Separate into portions of the PDCP packet) (i.e. the hash mark included in the PDCP packet is separated)) 
The same motivation to combine as in claim 1 is applicable to the instant claim.

Regarding claim 8, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang teach the limitations of claim 8 as follows:
The apparatus of claim 1, wherein the processing circuitry is further configured to: 
separate the hash mark into hash mark portions; (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in at least one PDCP packet) for validation to be sent to the server) 
15separate the group of PDCP packets into sets of PDCP packets, a number of hash mark portions equal to a number of the sets of the PDCP packets; and embed a different hash mark portion in only a last PDCP packet of each set of PDCP packets.  (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. Separate into sets of PDCP packets) (i.e. the hash mark included in the PDCP packet is separated))
The same motivation to combine as in claim 1 is applicable to the instant claim.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (NPL), in view of Wang (US 2015/0222397 A1), as applied to claim 1, further in view of Zheng (US 2020/0252789 A1).
 Regarding claim 9, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang do not teach the limitations of claim 9 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP header having a reserved bit that indicates if the hash mark portion is present in the PDCP packet.  
However, in the same field of endeavor, Zheng discloses the limitations of claim 9 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP header having a reserved bit that indicates if the hash mark portion is present in the PDCP packet.  (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. indicates if the hash mark is present in the PDCP packet))
Zheng is combinable with both Muhammad and Wang because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad and Wang to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 10, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang do not teach the limitations of claim 10 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP 25header having a reserved bit that indicates if the PDCP packet is used to determine the hash mark.  
However, in the same field of endeavor, Zheng discloses the limitations of claim 10 as follows:
The apparatus of claim 1, wherein each PDCP packet comprises a PDCP 25header having a reserved bit that indicates if the PDCP packet is used to determine the hash mark.  (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. determine the hash mark))
Zheng is combinable with both Muhammad and Wang because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad and Wang to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 11, Muhammad and Wang teach the limitations of claim 1.
Muhammad and Wang teach the limitations of claim 11 as follows:
The apparatus of claim 1, wherein: 
the processing circuitry is further configured to encode, for transmission 30to the base station, (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
a PDCP control packet data unit (PDU) that comprises: 
a first sequence number (FSN) of the group of PDCP packets, and (Wang; Paras. [0010] & [0021]-[0025]:  Generic sequence numbers assigned to the data blocks (i.e. first sequence number of the group of PDCP packets))
a number of PDCP packets in the group of PDCP packets is pre-defined or configured by radio resource control (RRC) signaling.  (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. number of PDCP packets in the group of PDCP packets is pre-defined))
The same motivation to combine as in claim 1 is applicable to the instant claim.
Muhammad and Wang do not teach the limitations of claim 11 as follows:
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and 38WO 2020/139509PCT/US2019/063577 
However, in the same field of endeavor, Zheng discloses the limitations of claim 11 as follows:
a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and 38WO 2020/139509PCT/US2019/063577 (Zheng; Para. [0085]: Reserved bits may indicate a service type selection for the PDU (i.e. PDU type))
Zheng is combinable with both Muhammad and Wang because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad and Wang to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 12, Muhammad and Wang teach the limitations of claim 1.

The apparatus of claim 1, wherein: 
the processing circuitry is further configured to encode, for transmission to the base station, (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server (i.e. base station) incrementing its counter for each time a packet is received)
a control PDCP packet data unit (PDU) that comprises: 
10a first sequence number (FSN) of the group of PDCP packets, and (Wang; Paras. [0010] & [0021]-[0025]:  Generic sequence numbers assigned to the data blocks (i.e. first sequence number of the group of PDCP packets))
a number of PDCP packets in the group of PDCP packets.  (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. number of PDCP packets in the group of PDCP packets))
The same motivation to combine as in claim 1 is applicable to the instant claim.
a PDU type that indicates if the group of PDCP packets is used to determine the hash mark, 
Muhammad and Wang do not teach the limitations of claim 12 as follows:
However, in the same field of endeavor, Zheng discloses the limitations of claim 12 as follows:
a PDU type that indicates if the group of PDCP packets is used to determine the hash mark, (Zheng; Paras. [0085]-[0087]: two or more reserve fields with which different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. determine the hash mark))
Zheng is combinable with both Muhammad and Wang because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad and Wang to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Muhammad (NPL), in view of Wang (US 2015/0222397 A1), further in view of Zheng (US 2020/0252789 A1).
 Regarding claim 17, Muhammad teaches the limitations of claim 17 substantially as follows:
25use a hash function to hash the concatenated data to calculate a hash mark; (Muhammad; Pages 4-5: Generating and hashing a random permutation of previous data batches (i.e. hash function to hash the concatenated data) to produce validation information (i.e. hash mark))
generating each PDCP packet to contain data of the PDCP packet, the hash mark, and (Muhammad; Pages 4-5: Generating and hashing a random permutation of previous data batches (i.e. data of the PDCP packet) to produce validation information (i.e. hash mark))
encode, for transmission a user equipment (UE), a PDCP control packet data unit (PDU) (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP control packet data unit) each time a new packet is sent, the server incrementing its counter for each time a packet is received)
a PDCP control packet data unit (PDU) comprising: the hash mark, (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. the hash mark))
encode the PDCP packets for transmission to the UE; and (Muhammad; Page 4: incrementing a packet counter (i.e. encode the PDCP packets) each time a new packet is sent, the server incrementing its counter for each time a packet is received)
Muhammad does not teach the limitations of claim 17 as follows:
An apparatus of a base station, the apparatus comprising: processing circuitry configured to: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of a last of the PDCP packets to form concatenated data; 
if the sequence number has a 12 or 18 bit length, 
a PDCP header having: a first reserved bit that indicates if the hash mark is 30present in the PDCP packet, and 
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 40WO 2020/139509PCT/US2019/063577 
if the sequence number has a 7 or 15 bit length, 
a first sequence number (FSN) of the group of PDCP packets, and 
a PDU type indicating that the PDCP 5control PDU is an integrity protection packet for the group of PDCP packets; and 
a memory configured to store the security key.  
However, in the same field of endeavor, Wang discloses the limitations of claim 17 as follows:
An apparatus of a base station, the apparatus comprising: processing circuitry configured to: (Wang; Para. [0038]: Invention implemented as a computer program, software or firmware executed by a general-purpose computer or a processor)
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of a last of the PDCP packets to form concatenated data; (Wang; Paras. [0010] & [0021]-[0025]: ARQ entities concatenate (i.e. form concatenated data) multiple ciphered data blocks (i.e. data of a group of Packet Data Convergence Protocol packets) ciphered using ciphering parameters (i.e. security key) and generic sequence numbers assigned to the data blocks (i.e. sequence number of one of the PDCP packets))
a first sequence number (FSN) of the group of PDCP packets, and (Wang; Paras. [0010] & [0021]-[0025]:  Generic sequence numbers assigned to the data blocks (i.e. first sequence number of the group of PDCP packets))
a memory configured to store the security key.  (Wang; Para. [0008]: Storing encryption key sets)
Wang is combinable with Muhammad because both are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art 
Muhammad and Wang do not teach the limitations of claim 17 as follows:
if the sequence number has a 12 or 18 bit length, 
a PDCP header having: a first reserved bit that indicates if the hash mark is 30present in the PDCP packet, and 
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 40WO 2020/139509PCT/US2019/063577 
if the sequence number has a 7 or 15 bit length, 
a PDU type indicating that the PDCP 5control PDU is an integrity protection packet for the group of PDCP packets; and 
However, in the same field of endeavor, Zheng discloses the limitations of claim 17 as follows:
if the sequence number has a 12 or 18 bit length, (Zheng; Para. [0087]: the PDCP PDU contains a 12-bit SN format (i.e. sequence number has a 12 or 18 bit length))
a PDCP header having: a first reserved bit that indicates if the hash mark is 30present in the PDCP packet, and (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. first reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. indicates if the hash mark is present in the PDCP packet))
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 40WO 2020/139509PCT/US2019/063577 (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. second reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. determine the hash mark))
if the sequence number has a 7 or 15 bit length, (Zheng; Para. [0087]: The sequence number (SN) of the PDCP may continue for additional octets which contain a continuation of the SN (i.e. additional or fewer bits) (i.e. 7 or 15 bit length))
a PDU type indicating that the PDCP 5control PDU is an integrity protection packet for the group of PDCP packets; and (Zheng; Para. [0085]: Reserved bits may indicate a service type selection for the PDU (i.e. PDU type))
Zheng is combinable with both Muhammad and Wang because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad and Wang to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 18, Muhammad, Wang and Zheng teach the limitations of claim 17.
Muhammad, Wang and Zheng teach the limitations of claim 18 as follows:
The apparatus of claim 17, wherein the processing circuitry is further configured to: 
separate the hash mark into hash mark portions and one of: (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in at least one PDCP packet) for validation to be sent to the server) 
embed a different hash mark portion in each PDCP packet, or separate the group of PDCP packets into sets of PDCP packets, a 15number of hash mark portions equal to a number of the sets of the PDCP packets, and embed a different hash mark portion in only the last PDCP packet of each set of PDCP packets.  (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. Separate into portions of the PDCP packet) (i.e. embed a different hash mark portion in each PDCP packet)) 
The same motivation to combine as in claim 17 is applicable to the instant claim.

Regarding claim 19, Muhammad teaches the limitations of claim 19 substantially as follows:
use a hash function to hash the concatenated data to calculate a hash mark; (Muhammad; Pages 4-5: Generating and hashing a random permutation of previous data batches (i.e. hash function to hash the concatenated data) to produce validation information (i.e. hash mark))
the PDCP packet comprising data of the PDCP packet, the hash 30mark, and (Muhammad; Pages 4-5: Generating and hashing a random permutation of previous data batches (i.e. data of the PDCP packet) to produce validation information (i.e. hash mark))
if each PDCP packet does not have reserved bits, transmit to the base station: a PDCP control packet data unit (PDU) comprising: the hash mark, (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. the hash mark))
the PDCP packets.  (Muhammad; Pages 4-5: Generating and hashing a random permutation of previous data batches (i.e. the PDCP packets) to produce validation information)
Muhammad does not teach the limitations of claim 19 as follows:
A non-transitory computer-readable storage medium that stores 20instructions for execution by one or more processors of a user equipment (UE), the one or more processors to configure the UE to, when the instructions are executed: 
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of a last of the 25PDCP packets to form concatenated data; 
if each PDCP packet has reserved bits, transmit the PDCP packets to a base station, 
a PDCP header having: a first reserved bit that indicates if the hash mark is present in the PDCP packet, and 
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 41WO 2020/139509PCT/US2019/063577 
a first sequence number (FSN) of the group of PDCP packets, and 
5a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and 

A non-transitory computer-readable storage medium that stores 20instructions for execution by one or more processors of a user equipment (UE), the one or more processors to configure the UE to, when the instructions are executed: (Wang; Para. [0038]: Invention implemented as a computer program, software or firmware executed by a general-purpose computer or a processor)
concatenate data of a group of Packet Data Convergence Protocol (PDCP) packets with a security key and a sequence number of a last of the 25PDCP packets to form concatenated data; (Wang; Paras. [0010] & [0021]-[0025]: ARQ entities concatenate (i.e. form concatenated data) multiple ciphered data blocks (i.e. data of a group of Packet Data Convergence Protocol packets) ciphered using ciphering parameters (i.e. security key) and generic sequence numbers assigned to the data blocks (i.e. sequence number of one of the PDCP packets))
a first sequence number (FSN) of the group of PDCP packets, and (Wang; Paras. [0010] & [0021]-[0025]:  Generic sequence numbers assigned to the data blocks (i.e. first sequence number of the group of PDCP packets))
Wang is combinable with Muhammad because both are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad to incorporate the inclusion of a hash of a random permutation of data for 
Muhammad and Wang do not teach the limitations of claim 19 as follows:
if each PDCP packet has reserved bits, transmit the PDCP packets to a base station, 
a PDCP header having: a first reserved bit that indicates if the hash mark is present in the PDCP packet, and 
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 41WO 2020/139509PCT/US2019/063577 
5a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and 
However, in the same field of endeavor, Zheng discloses the limitations of claim 19 as follows:
if each PDCP packet has reserved bits, transmit the PDCP packets to a base station, (Zheng; Paras. [0017] & [0087]: PDCP PDU having a 12 bit sequence number and three reserved bits (i.e. has reserved bits) indicating a request for acceleration to a base station (i.e. transmit the PDCP packets to a base station))
a PDCP header having: a first reserved bit that indicates if the hash mark is present in the PDCP packet, and (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. first reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. indicates if the hash mark is present in the PDCP packet))
a second reserved bit that indicates if the PDCP packet is used to determine the hash mark; 41WO 2020/139509PCT/US2019/063577 (Zheng; Paras. [0085]-[0087]: two or more reserve fields (i.e. second reserved bit) different service types may be identified by the base station using a bit indication, such as one of the reserved bits (i.e. determine the hash mark))
5a PDU type indicating that the PDCP control PDU is an integrity protection packet for the group of PDCP packets, and (Zheng; Para. [0085]: Reserved bits may indicate a service type selection for the PDU (i.e. PDU type))
Zheng is combinable with both Muhammad and Wang because all are from the same field of endeavor of data integrity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Muhammad and Wang to incorporate the function indication of the reserve bits as in Zheng in order to expand the functionality of the system by providing a means within the data itself to determine what function is to be performed with or by the data.

Regarding claim 20, Muhammad, Wang and Zheng teach the limitations of claim 19.
Muhammad, Wang and Zheng teach the limitations of claim 20 as follows:
The medium of claim 19, wherein the one or more processors further 10configure the UE to, when the instructions are executed: 
separate the hash mark into hash mark portions and one of: (Muhammad; Pages 4-5: inserting the hashed random permutation into the V field of the packet (i.e. embed the hash mark in at least one PDCP packet) for validation to be sent to the server) 
embed a different hash mark portion in each PDCP packet, or separate the group of PDCP packets into sets of PDCP packets, a number of hash mark portions equal to a number of the sets of the PDCP 15packets, and embed a different hash mark portion in only the last PDCP packet of each set of PDCP packets. (Wang; Para. [0026]: The number of PDUs from a ciphered data block is determined based on segments produced when a data block size is exceeded (i.e. Separate into portions of the PDCP packet) (i.e. embed a different hash mark portion in each PDCP packet))
The same motivation to combine as in claim 19 is applicable to the instant claim.
Allowable Subject Matter
	Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The following is a statement of reasons for the indication of allowable subject matter:
	As to claim 13, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
	The apparatus of claim 1, wherein the processing circuitry is further configured to: 
decode a PDCP-Config information element (IE) from the base station, the PDCP-Config IE having: 
an IP-Required-DRB field that indicates whether to send an integrity protection control packet data unit (PDU) for PDCP PDUs in a data radio bearer (DRB) between the UE and the base station, and 
an IP-Groupsize field that indicates PDCP service data units (SDUs) for which the integrity protection is to be checked.  

	As to claim 14, it contains allowable subject matter when the claim is taken as a whole. See the italicized text indicating aspects that in combination with the remainder of the claim differentiate it from prior art.
The apparatus of claim 1, wherein the processing circuitry is further configured to: 
25determine that Early Data Transmission (EDT) is to be used to transmit a single packet to the base station; 
multiplex, for transmission to the base station if the single packet is a NB-IOT packet, a PDCP control PDU that is specific to EDT transmissions with a PDCP data PDU to form the single packet, the PDCP control PDU comprising 30an authentication code for integrity protection of data of the PDCP data PDU; and 39WO 2020/139509PCT/US2019/063577 
if the single packet is smaller than a predetermined size, encode the single packet for transmission to the base station using an EDT grant.  
Furthermore, claims 15-16 contain allowable subject matter based on the virtue of dependency from claim 14.

Prior Art Considered But Not Relied Upon
Prasad (US 2021/0385090 A1) which teaches a method for partial integrity protection in mobile systems. A representation value based on a protocol data unit (PDU) is generated with header data and payload data of the PDU. A message authentication code is generated and included in the message.
Decarreau (US 2020/0145146 A1) which teaches a method to perform determining that at least one packet data convergence protocol data unit of a packet data convergence protocol sublayer are duplicate packet data convergence protocol 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE ISAAC NARRAMORE whose telephone number is (303)297-4357.  The examiner can normally be reached on Monday - Friday 0700-1700 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi T Arani can be reached on (571) 272-3787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/B.I.N./Examiner, Art Unit 2438

/TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438